Citation Nr: 1603224	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  06-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to asbestos exposure.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 
In a July 2008 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's July 2008 decision to the United States Court of Appeals for Veterans' Claims (Court).  In a January 2010 Order, the Court remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand (JMR).  In April 2010, the Board remanded the Veteran's claim for development consistent with the JMR.  In September 2012, this matter was remanded again as the Board found that further development was necessary and not all of the instructions from the April 2010 remand were complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Pursuant to the September 2012 remand, the Board directed the AOJ, in pertinent part, to obtain all pertinent treatment records to include VA records from August 2010.  The AOJ was also to contact the National Personnel Records Center (NPRC), or any other appropriate service department office and attempt to obtain additional service treatment records (STRs) pertaining to the Veteran from the United States Naval Hospital in Guantanamo Bay, Cuba for 1968; records from the USS Lindenwald for January 1966 to November 1967 and the USS Robert L. Wilson from December 1967 to September 1968; records from the "USNAPHIBASE LC" in Norfolk, Virginia; and blood pressure reading taken at a recruitment center in Albuquerque, New Mexico in December 1969.  The AOJ was instructed to document the results, whether successful or unsuccessful in the claims file and the Veteran should be informed of any negative results.   

The Board notes that the AOJ substantially complied with the Board's directives as to its attempt to obtain outstanding records.  Indeed, in November 2012 a request was sent to NPRC for additional records from United States Naval Hospital in Guantanamo Bay, USS Lindenwald, USS Robert L. Wilson, and USNAPHIBASE LC.  In December 2012, a reply was received from NPRC that no such records were available.  The AOJ sought treatment records directly from United States Naval Hospital in Guantanamo Bay in separate letters dated in April 2013, November 2013, and December 2013.  The Board notes, however, in May 2013 and December 2013, a negative reply was received.

Finally, in letters dated in April 2013, September 2013, November 2013, December 2013, and April 2014, the AOJ requested treatment records pertaining to the Veteran's blood pressure readings from the United States Naval Recruiting Center in Albuquerque.  The Board notes, however, there was no response and the Veteran was so informed in an August 2014 letter.

Relevant to the VA opinion, in August 2014, the examiner essentially indicated that he could not opine as to whether or not the current hypertension was related to the Veteran's service without resorting to mere speculation because there were no sufficient STRs for review.

The Board finds that the August 2014 VA examiner's opinion was essentially a non-opinion, which is generally regarded as inadequate.  The Court has held that the Board could not merely accept a medical professional's statement that a conclusion could not be reached without resorting to speculation as negative evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2012).  Instead, a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id.  In this respect, while the examiner provided reasoning to support the conclusion that an opinion could not be given without resorting to mere speculation, the examiner failed to adequately address the Veteran's allegations concerning the onset and continuity of his hypertension and other pertinent lay evidence of record.
For example, the Veteran has continuously indicated that he experienced symptoms of high blood pressure while in service, his blood pressure was high on separation from service, and he has experienced continuous symptoms of high blood pressure beginning in the 1980s.  The Veteran is competent to report symptomatology of high blood pressure.  Additionally, the AOJ was instructed to provide comment as to the likely attributable factors of the Veteran's hypertension if such was found unrelated to service.

Accordingly, while the directives relevant to obtaining additional treatment records was complied with, the Board's September 2012 directive with regards to the VA medical opinion was complied with.  Consequently another remand is required to ensure fulfillment of the Board's prior remand instructions by obtaining an additional addendum opinion.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the August 2014 VA examiner for an addendum opinion to ascertain the nature and etiology of the Veteran's hypertension.  If the examiner who drafted the August 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder (electronic), to include a copy of this REMAND must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder (electronic) has been reviewed.

Following a review of the record, the examiner is asked to furnish an opinion with respect to the following:

a.  The examiner is asked to address whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the Veteran's current hypertension is etiologically related to the Veteran's period of active service.  The examiner should particularly consider and address, if appropriate, the Veteran's statements, including his allegations concerning his in-service symptomatology of hypertension and his assertions that he has experienced hypertension since service.  

b. The examiner should also indicate likely attributable factors of the Veteran's hypertension, should he or she deem that the hypertension is unrelated to the Veteran's active service

c. The examiner is advised that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

d. Rationale must be explained for any opinion offered.  If the examiner is unable to offer an opinion without resort to mere speculation, the examiner must adequately explain why the opinion would require speculation.

2.  Following any further development deemed appropriate, the AOJ should adjudicate the issue of service connection for hypertension.  If the determination remains adverse to the Veteran, then he and his representative should be furnished with a Supplemental Statement of the Case and should be afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


